DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/2022.
Claim Objections
Claim 13 is objected to because of the following informalities:  the claim ends with a semicolon instead of the required period.  Appropriate correction is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, at least Application Nos. 60/736,001, 60/736,002, and 60/772,361 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the broadest claim (claim 1) of this application.  The earliest-filed application that appears to provide 112(1) support for claim 1 is 61/585,668 (filed 1/12/2012).  If applicant’s position is that an earlier-filed application provides 112(1) support for the claimed subject matter, the examiner respectfully requests citation to the document and citations within the document of the currently-claimed subject matter.  Accordingly, the examiner is considering the effective filing date of the instant application to be 1/12/2012 until a showing of 112(1) support in an earlier-filed application is provided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) and/or (e) (depending on perfection of priority) as being anticipated by Libbus et al. (US 2006/0122675, hereinafter “Libbus”).
In regards to claim 12, Libbus discloses a method comprising: positioning an electrode in contact with an outer skin surface of a patient (Fig. 3); detecting a physiological parameter of a patient's heart (par. 0022); activating the stimulator based on the physiological parameter to cause the stimulator to generate an electrical impulse (par. 0022); and transmitting the electrical impulse to the electrode through the outer skin surface to a vagus nerve of the patient (par. 0025).  
In regards to claim 13, the electrical impulse is sufficient to modulate the vagus nerve to treat a cardiac arrhythmia of the patient (par. 0019).  
In regards to claim 14, the physiological parameter is a cardiac output (par. 0022; ECG).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus in view of Osorio et al. (US 6,341,236, hereinafter “Osorio”).  Libbus discloses the essential features of the claimed invention, including monitoring ECG (par. 0035) and that the purpose of the stimulation is to modulate heart rate variability (par. 0019), but does not expressly disclose actually detecting heart rate variability.  However Osorio, in the same field of endeavor of vagal nerve stimulation teaches detecting heart rate variability during vagal stimulation (Fig. 5) to provide the predictable results of monitoring the effect of vagal stimulation on cardiac activity and thus allow control of the vagal stimulation (col. 8, lines 44-67).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus by detecting heart rate variability during vagal stimulation to provide the predictable results of monitoring the effect of vagal stimulation on cardiac activity and thus allow control of the vagal stimulation.
Claims 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus in view of Simon (US 2010/0298905, hereinafter “Simon”).  Libbus discloses the essential features of the claimed invention, but does not specifically disclose the stimulation parameters of bursts of about 2 to about 20 pulses within each burst at a frequency of about 3 Hz to about 100 Hz and a pulse duration of about 20 microseconds to about 1000 microseconds.  However Simon, in the same field of endeavor of vagal stimulation teaches stimulating with bursts of about 2 to about 20 pulses within each burst (Fig. 2) at a frequency of about 3 Hz to about 100 Hz (par. 0033) and a pulse duration of about 20 microseconds to about 1000 microseconds (par. 0033) to provide the predictable results of transcutaneous vagal stimulation that is able to target the vagus nerve while avoiding stimulation of unwanted areas (abstract).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus by stimulating with bursts of about 2 to about 20 pulses within each burst at a frequency of about 3 Hz to about 100 Hz and a pulse duration of about 20 microseconds to about 1000 microseconds to provide the predictable results of transcutaneous vagal stimulation that is able to target the vagus nerve while avoiding stimulation of unwanted areas.
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus in view of Fischell et al. (US 2007/0142886, hereinafter “Fischell”).  Libbus discloses the essential features of the claimed invention, including treating cardiac arrhythmia (par. 0019), but does not expressly disclose treating atrial fibrillation.  However Fischell, in the same field of endeavor of vagal nerve stimulation teaches treating atrial fibrillation to provide the predictable results treating this disease in a minimally invasive manner using a known stimulation location.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus treating atrial fibrillation to provide the predictable results treating this disease in a minimally invasive manner using a known stimulation location.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus in view of Simon and Cook et al. (US 2017/0135886, hereinafter “Cook”).  Libbus discloses the essential features of the claimed invention, but does not specifically disclose the stimulation parameters of bursts of about 2 to about 20 pulses within each burst that alternates between positive and negative wherein the charge of the electric field is substantially zero.  However Simon, in the same field of endeavor of vagal stimulation teaches stimulating with bursts of about 2 to about 20 pulses within each burst (Fig. 2) with bursts that alternate between positive and negative (par. 0084) to provide the predictable results of transcutaneous vagal stimulation that is able to target the vagus nerve while avoiding stimulation of unwanted areas (abstract); and Cook teaches providing vagal stimulation with a waveform that provides a current of substantially zero (par. 0113) to provide the predictable results of safe use of the system (par. 0113).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus by stimulating with bursts of about 2 to about 20 pulses within each burst with bursts that alternate between positive and negative to provide the predictable results of transcutaneous vagal stimulation that is able to target the vagus nerve while avoiding stimulation of unwanted areas; and providing vagal stimulation with a waveform that provides a current of substantially zero to provide the predictable results of safe use of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792